Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 4 and 15 recite at least the limitation of, “detecting that the mobile communication device has not yet been configured to use the respective wireless access point” (emphasis added), which implies that the mobile communication device is unable to “use” the wireless access point until the receiving of configuration information. However, each of claim 4 and 15’s respective independent claim (claims 1 and 12) recite that the mobile communication device is operable to “transmit[ting] a communication … over a wireless communication link to a respective wireless access point” (emphasis added), which appears to suggest that the mobile communication device is capable of “use” of the wireless access point prior to receiving said configuration information. Thus, the examiner is asserting that one skilled in the art would not be enabled to make or use the subject matter as disclosed by claims 4 and 15 without “undue experimentation”, given the apparent conflicting language between claims 4 and 15 and their respective independent claims.
In order to support this determination, there are many factors to be considered, as set forth by in re Wands (i.e., the “Wands Factors”), which include (A) the bread of the claims, (B) the nature of the invention, (C) the state of the prior art, (D) the level of one of ordinary skill, (E) the level of predictability in the art, (F) the amount of direction provided by the inventor, (G) the existence of working examples, and (H) the quantity of experimentation needed to make or use the invention based on the content of disclosure. Such factors have been considered below:
In considering the breadth of the claims, the examiner has interpreted the subject matter set forth in claims 4 and 15 as conflicting with subject matter recited within claims 1 and 12. Specifically, the limitation of “detecting that the mobile communication device has not yet been configured to use the respective wireless access point” in claims 4 and 15 appears to directly conflict with the breadth of claims 1 and 12, as claims 1 and 12 outline the mobile communication device “using” the wireless access point by “transmit[ting]” a communication to the wireless access point. Thus, the overall breadth recited by claims 4 and 15 does not appear to be disclosed within Applicant’s Disclosure, let alone in any manner that enables one of ordinary skill to make or use the claimed invention.
In considering the nature of the invention, the examiner turns to claims 1 and 12, further depicted by Figs. 1, 4, 5, and 8 of the Disclosure. Specifically, each of these figures depicts a mobile communication device “using” an access point to further communication with various other services of the system. Fig. 8, step 910 specifically outlines that a communication is “initiated” from the mobile communication device “over a wireless communication link to a respective wireless access point”, which again suggest “usage” of the wireless access point by the mobile communication device. Thus, the nature of the invention depicted within the Drawings appears to directly conflict with the recitations of claim 4 and 15.
The state of the prior art, while anticipating claims 1 and 12 (see rejection below), does not specifically teach or disclose the limitations of claims 4 and 15 when considered in the context of claims 1 and 12. Thus the state of the prior art would not have enabled one skilled in the art to make or use the claimed invention as recited.
When considering the level of one skilled in the art, the consideration should include the question, “would such level have allowed one to communicate via an access point without using the access point?”. It does not appear that Applicant has answered this question via any supporting rationale within the Disclosure that would allow for such limitation to exist. Thus the present claims would appear to require a level higher than one skilled in the art is capable of in order to make or use the presently claimed invention without undue experimentation.
In following the above logic, it would not appear that the present claims can be considered “predicable” in any manner, given the unknown capability of the access point as set forth in claims 4 and 15.
Further, the Inventors do not appear to have provided further direction via the Disclosure as to how to incorporate claims 4 and 15 into the existing limitations of claims 1 and 12. In other words, the Inventors have not provided direction how a mobile communication device can communicate via an access point while simultaneously not using the access point.
With respect to working examples, the examiner notes that Applicant has not furnished any working examples of the invention that would cover the aspects of claims and 15.
Finally, the examiner contends that a vast amount of quantity of experimentation would be required to practice the claim limitations of claims 4 and 15 to result in a single, usable invention. The Disclosure, as presently filed, does not appear to lend any further teaching or suggestion that would help one skilled in the art to make or use the presently claimed invention without such quantity of undue experimentation.
Therefore, when each of the various factions are considered as set forth by in re Wands, one can determine that the Disclosure lacks clear enablement for the recitations recited by claims 4 and 15, and thus these claims fairly to comply with the enablement requirement set forth by 35 U.S.C. § 112(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-12, 14, and 16-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,554,272. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 3, 5-12, 14, and 16-25 overlap with, and are thus disclosed by, respective claims 1-22 of the ‘272 patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 10-14, 16-18, and 21-23 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by “Grubis” (US 2014/0297820).

Regarding Claim 1:
A method comprising: 
transmitting a communication from a mobile communication device over a wireless communication link to a respective wireless access point (¶0047, “The wireless devices then send one or more output data signals to the automation server 502 through the communication controller 518. Here the output signals are transmitted through router 516 and the communication controller 518 in order to be received at the automation server 502”);
in response to transmitting the communication, receiving configuration information at the mobile communication device, the configuration information generated by a provisioning resource in the network (¶0048, “… the AAA server 506 may perform other authentication processes known in the art for authenticating the output data signals … In response to the authentication the automation server 502 establishes a connection with the wireless devices. Thereafter the automation server 502 transfers one or more service configurations to the wireless devices”); and 
utilizing the received configuration information to configure the mobile communication device to support subsequent secured wireless communications with the respective wireless access point (¶0050, “The service configurations are received and automatically installed in the wireless devices to provision the wireless devices to connect to the secured backend network 512”; ¶0030, “The output signals includes one or more service configurations associated with the wireless devices. A service configuration needs to be installed in a wireless device for provisioning the wireless device for connecting to the secured backend network. The service configuration may include but are not limited to network settings, application settings, security settings, and Quality of Service (QoS) settings that enables the wireless device to connect to the secured back end network”).

Regarding Claim 2:
The method as in claim 1 further comprising: 
receiving the configuration information at the mobile communication device in response to the provisioning resource detecting that the mobile communication device has not yet been provisioned (¶0044, “Thus a system such as system 300 enables a wireless device entering a location to be automatically provisioned for accessing a secured backend network in the location. For instance the wireless device 302 may be present in a location 402 as illustrated in FIG. 4 … In the location 406 the wireless device 302 needs to be provisioned to access a service provided by a server 408”; i.e., determine that the wireless device requires provisioning in order to access a secure backend network) to communicate in a network in which the respective wireless access point resides (Fig. 4 details different locations including the system detailed by Fig. 5, and thus the location includes both networks (512 and 514) in addition housing to router element (516)) 

Regarding Claim 3:
The method as in claim 1, wherein transmitting the communication includes: communicating a unique identifier value in the communication transmitted from the mobile communication device over the wireless communication link, the unique identifier value assigned to the mobile communication device (¶0047, “The output data signals include multiple service connection parameters associated with the wireless devices. The service connection parameters may include one or more device identification parameters and a request type. The device identification parameters may be for example a unique device identification key, a hash key, a device serial number, a device Media Access Control (MAC) Address etc”).

Regarding Claim 5:
The method as in claim 1, wherein the communication is a request for content from a server resource in a network (¶0056, “When a secure connection is established between the wireless device 602, the wireless device 602 sends a probe request 620 to the automation server 606. The probe request 620 may include information regarding wireless capabilities of the wireless device 602 and a request for a service configuration to connect to the secured backend network 610”; ¶0064, “Thereafter the wireless device 602 accesses the services provided by the secured backend network 610”).

Regarding Claim 6:
The method as in claim 5 further comprising: 
receiving the configuration information prior to receiving the requested content (¶0059, “Thereafter the automation server 606 sends a probe response such as, a probe response 622 to the wireless device 602 … The probe response 622 may be sent along with a service configuration that needs to be configured in the wireless device 602. The service configuration once configured will enable the wireless device 602 to access the secured backend network 610.

Regarding Claim 7:
The method as in claim 5 further comprising: 
receiving the configuration information and the requested content in response to transmitting the communication (¶0064, “Once the acknowledgment response 626 is received by the automation server 606, the wireless device 602 is automatically configured with the service configuration to enable the wireless device 602 to initiate a connection 626 with the secured backend network 610 …Thereafter the wireless device 602 accesses the services provided by the secured backend network 610”).

Regarding Claim 10:
The method as in claim 1, wherein an operator of the communication device establishes the wireless communication link with the respective wireless access point using an open SSID (Service Set IDentifier) (¶0052, “In an embodiment an SSID and other credentials for connecting to the guest network 604 may be available to the wireless device 602. So when the wireless device 602 enters the vicinity of the guest network 602 the SSID along with the credentials may be sent as part of the request 612 … for connecting to the network 604”).

Regarding Claim 11:
The method as in claim 1, wherein an operator of the communication device establishes the wireless communication link with the respective wireless access point via use of a secured SSID (Service Set Identifier) that is temporarily allocated for use by the operator to access the network (¶0027, “The guest network may be a temporary network that may be accessible to the wireless devices”).

Regarding Claims 12-14, 16-18, 21, and 22: 
System claims 12-14, 16-18, 21, and 22 correspond to respective method claims 1-3, 5-7, 10 , and 11 and contain no further limitations. therefore claims 12-14, 16-18, 21, and 22 are rejected by applying the same rationale used to reject claims 1-3, 5-7, 10 and 11 above, respectively.

Regarding Claim 23:
Computer-readable storage hardware claim 23 corresponds to method claim 1 and contains no further limitations. Therefore claim 23 is rejected by applying the same rationale used to reject claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Grubis” (US 2014/0297820) in view of “Coughlin” (US 2013/0333016).

Regarding Claim 8:
Grubis teaches:
The method as in claim 1, …
Grubis does not disclose:
… wherein the provisioning resource receives notification to generate the configuration information in response to message processing hardware in the network detecting, based on processing of the communication, that the mobile communication device has not yet been configured with the configuration information. 
Coughlin teaches:
… wherein the provisioning resource receives notification to generate the configuration information (Fig. 6, “http GET (WIFI PROFILE)”; ¶0038, “The subscriber device 120 executes an HTTP GET 516 with respect to the application server 158”) in response to message processing hardware in the network detecting, based on processing of the communication, that the mobile communication device has not yet been configured with the configuration information (¶0038, “… the subscriber device 120-11 attempts to connect to the remote wireless access point 130-2 … commencing a first phase 502 during which the subscriber’s device 120 does not have full Internet access … triggers the relevant DNS server 520 to resolve the requested name, and reverts to the ISP application server 158, as shown at arrow 514”). 
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Grubis’ automated provisioning of a mobile device system by enhancing Grubis’ processing hardware to notify a configuration server to generate a subscriber’s profile for a mobile device when the mobile device isn’t configured, as taught by Coughlin, in order to provision the mobile device in a heterogenous manner.
	The motivation is to utilize pre-existing protocols, such as HTTP, to provide messaging and provisioning services within a provisioning system for providing configuration information to a mobile communications device. This allows for expandability of the provisioning system by allowing for integration with other separate systems.

Regarding Claim 9:
Grubis teaches:
The method as in claim 1, …
Grubis does not disclose:
… wherein the provisioning resource receives notification to generate the configuration information in response to message processing hardware in the network detecting, based on processing of the communication, that the mobile communication device is a subscriber to a network access plan in which the respective wireless access point resides.
Coughlin teaches:
… wherein the provisioning resource receives notification to generate the configuration information  (Fig. 6, “http GET (WIFI PROFILE)”; ¶0038, “The subscriber device 120 executes an HTTP GET 516 with respect to the application server 158”) in response to message processing hardware in the network detecting, based on processing of the communication, that the mobile communication device is a subscriber (¶0038, “… the subscriber device 120-11 attempts to connect to the remote wireless access point 130-2 … commencing a first phase 502 during which the subscriber’s device 120 does not have full Internet access … triggers the relevant DNS server 520 to resolve the requested name, and reverts to the ISP application server 158, as shown at arrow 514”) to a network access plan in which the respective wireless access point resides (¶0004, “Specifically, this approach defines a method to utilize each user’s home … parameters such that they are emulated on ISP-operated WiFi Aps outside the user’s home … via distribution of WiFi roaming profile(s). Each roaming profile may be unique to each user depending on what service plan(s) … they may have with their ISP”). 
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Grubis’ automated provisioning of a mobile device system by enhancing Grubis’ processing hardware to notify a configuration server to generate a subscriber’s profile for a mobile device when the mobile device isn’t configured, as taught by Coughlin, in order to provision the mobile device in a heterogenous manner.
	The motivation is to utilize pre-existing protocols, such as HTTP, to provide messaging and provisioning services within a provisioning system for providing configuration information to a mobile communications device in accordance with a subscription plan. This allows for expandability of the provisioning system by allowing for integration with other separate systems based on the subscription plan of the device.

Regarding Claims 19 and 20:
System claims 19 and 20 correspond to respective method claims 8 and 9 and do not recite any further limitations. Thus claims 19 and 20 are each rejected using the same rationale used to reject claims 8 and 9 above, respectively.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491